Statement of the Case.
NICHOLLS, J.
Plaintiff and appellee has moved to dismiss the appeal taken in this case on the following grounds:
(1) Because the New Orleans & Carrollton Railroad, Light & Power Company has given no obligation or bond (as a condition precedent to its right to appeal) as required by law. Code Prac. art. 575; Act No. 45 of 1890, p. 38.
(2) Because the National Surety Company, named as surety on the appeal bond of the New Orleans Railways Company, does not possess the qualification required by law to become a surety on an appeal bond in the parish of Orleans, state of Louisiana.
(3) It is not domiciled or legally represented in the parish of Orleans.
(4) It is not authorized to do business in the state of Louisiana.
(5) It does not reside nor have its domicile in New Orleans, state of Louisiana.
(6) It is not worth in property, situated in the state of Louisiana, $32,000 over all its debts and liabilities.
(7) The persons who purport to have signed the appeal bond in this case for the National Surety Company were not, at the time they signed the bond, legally authorized by the said company to sign, execute, and deliver the appeal bond in this case, and were not authorized to bind said National Surety Company. After the district court had granted an order of appeal, and an appeal bond had been filed, the plaintiff obtained from that court a rule upon the New Orleans & Carrollton Railroad, Light & Power Company and upon the New Orleans Railways Company to show cause why the appeal taken should not be dismissed on the ground (as against the first-named company) that it had given no bond or obligation as required by law (Code Prac. art. 575; Act No. 45 of 1890, p. 38), and (as against both companies) that the National Surety Company, named as surety, did not possess the qualifications required by law to become a surety on an appeal bond in the parish of Orleans for the same reasons which were set up as objections in the motion to dismiss which *715were filed in the Supreme Court. This rule ¡bore the title:
“Mrs. Amelia Eichorn vs. New Orleans & Carrollton Railroad, Light & Power Co. & New Orleans Railways Co.
“No. 69,615. Division D. Civil District Court.”
• The rule was, on the 27th of June, 1904, «discharged after a hearing. Plaintiff therein obtained an order for a suspensive or ■devolutive appeal from the said judgment of dismissal on furnishing a bond of $100. She ■executed a bond reciting as the occasion for executing the same that the principal in the bond had that day filed a petition of appeal iCrorn a final judgment rendered against her in the suit of Mrs. Amelia Eichorn, Tutrix, v. New Orleans & Carrollton Railroad, Light & Power Company and New Orleans Railways Company, No. 69,615 of the civil district court for the parish of Orleans, on the 19th day of September, 1904, and signed on the 30th day of October, 1904.
The transcript in the matter of that appeal was filed in the Supreme Court on November 7, 1904, and on application of plaintiff’s counsel was docketed under the number 3.5,408, and fixed for submission on briefs at the same time as the mo.tion to dismiss ¡made in the Supreme Court.
Opinion.
In plaintiff’s brief counsel say:
The “New Orleans and Carrollton Railroad, Light & Power Company is nowhere named as the principal obligor, or one of the principal •obligors, on the face of the bond. The obligor named is the New Orleans' & Carrollton Railroad, Light & Power Company. There is no such defendant. ‘Rd.’ might stand for any one «of the 10,000 words beginning with ‘R’; and so of the letter ‘P.’ It is true that it is settled jurisprudence that the appellant condemned need not sign the appeal bond, but he must he named in the motion and order of appeal and in the body of the bond as a principal. See Percy v. Millaudon, 6 La. 584.
“As to the New Orleans & Carrollton Railroad, Light & Power Company, it is clear the appeal should be dismissed, because it is not named either in the motion of appeal, nor in 4he title, nor anywhere in the bond, either as a principal, or in the title of the suit as written in the body of the bond. See Cook on Corporations, § 151. In taking an appeal the appellant becomes an actor or plaintiff in error, and must proceed in the corporate name in the petition or motion of appeal, and in the appeal bond must be named as principal and named as one who appeals.”
The order of appeal to which reference is made was granted in suit No. 69,615 of the civil district court on a motion made therein by Dart & ICernan, “Attorneys for Defendants,” on behalf of their clients. The motion refers to the judgment appealed from as that rendered in that case on June 7, 1904, and the appeal is granted to the movers. The title' to the suit in the motion was “Mrs. Amelia Eichorn, Tutrix, vs. N. O. & C. R. L. P. Co. New Orleans Railways Co. No. 69,615.”
Plaintiff, in support of her several positions, refers the court to Rev. St. § 685; Blackstone, 474, 475; Thompson on Corporations, § 284; Smith v. Plank Road Co., 30 Ala. 664; Act No. 67 of 1876, p. 109; Act No. 41 of 1894, p. 45; Civ. Code, art. 2997; Seymour v. Cooley, 9 La. 78; Rowland v. Pascal’s Ex’r, 10 La. 598; Fuselier v. Robin, 4 La. Ann. 61; Kling v. Sejour, Id. 133; Sloan v. Menard, 5 La. Ann. 218; Dickson & Co. v. Morgan, 6 La. Ann. 562; Girard v. Hirsch, Id. 651; Wilson v. Vincent, 12 Rob. 235; Code Prac. art. 575.
Appellant refers the court to section 1 and section 6 of Act No. 41, of 1894, pp. 45, 47, to Act No. 105 of 1898, p. 142; Mechem on Agency, § 196; to Oil Company v. Matheson, 48 La. Ann. 1321, 2U South. 713; Holmes v. Railroad Co., 49 La. Ann. 1465, 22 South. 403; Moffett v. Kock, 106 La. 372, 31 South. 40.
The objections urged by plaintiff to the use of abbreviations in giving the name of the New Orleans & Carrollton Railroad, Light & Power Company might, had they been made under different circumstances, have given that company very considerable trouble; but they have no force as presently *717advanced. There is no question as to the fact that that company was one of the defendants. Plaintiff herself had made it such in the suit No. (39,615 of the civil district court in connection with the New Orleans Railways Company, and obtained a judgment in solido against' them both. In the various pleadings in that ease the number of that suit on the docket is constantly repeated and referred to, and identifying them with it. The appeal was taken by the attorneys of the appellants “for the defendants,” and who “the defendants” were is fixed by the record. In the appeal bond which the plaintiff executed in the matter of her appeal from the judgment of the district court refusing to dismiss defendants’ appeal she herself, referring to the. New Orleans & Carrollton Railroad, Light & Power Company, made use of the same abbreviations which she complains should have been used in other parts of the record in describing that company.
The identity of the company which is referred to as the New Orleans and Carrollton Rd., L. & P. Co. with the New Orleans & Carrollton Railroad, Light & Power Company cannot be seriously questioned. The objection that the National Surety Company did not possess the qualifications necessary under the law to become a surety on the bond were met and answered, as appellees’ counsel admit, by the certificate of the Secretary of State, and the decision of this court in Moffett v. Kock, 106 La. 372, 31 South. 40, and the other decisions which were referred to in that ease. The evidence establishes that not only that that company,'with knowledge of the bond, which was referred to in that case, did not repudiate the authority of the parties who acted in its behalf, but that it had received the premium owing to it by reason of being the surety on that bond. As the bond could unquestionably be enforced against it, appellee has no ground of complaint.
The motion to dismiss made in this court is denied, and the judgment of the district court also, refusing to dismiss the appeal from which the plaintiff has appealed, is affirmed.